NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

CAMPBELL SOUP COMPANY, CAMPBELL SALES
 COMPANY, TRINITY MANUFACTURING, LLC,
               Appellants

                           v.

                GAMON PLUS, INC.,
                       Appellee
                ______________________

                      2018-2099
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2017-
00087.
                 ______________________

               Decided: October 15, 2019
                ______________________

    TRACY ZURZOLO QUINN, Holland & Knight LLP, Phila-
delphia, PA, argued for all appellants. Appellants Camp-
bell Soup Company, Campbell Sales Company also
represented by STEVEN E. JEDLINSKI, Chicago, IL.

   MARTIN B. PAVANE, Cozen O'Connor, New York, NY, for
appellant Trinity Manufacturing, LLC. Also represented
by DARREN SCOTT MOGIL.
2               CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




   ANDREW L. TIAJOLOFF, Tiajoloff & Kelly LLP, New
York, NY, argued for appellee.
                ______________________

    Before PROST, Chief Judge, NEWMAN and MOORE,
                    Circuit Judges.
PROST, Chief Judge.
     Campbell Soup Company, Campbell Sales Company,
and Trinity Manufacturing, L.L.C. (collectively, “Camp-
bell”) petitioned for inter partes review challenging the va-
lidity of claims 1–35 of U.S. Patent No. 8,827,111 (“the ’111
patent”) owned by Gamon Plus, Inc. (“Gamon”). The Pa-
tent Trial and Appeal Board (“Board”) instituted review of
claims 1–16, 27, 28, and 32–35. In its final written deci-
sion, the Board granted patent owner Gamon’s request to
cancel claims 1–16 but held that Campbell failed to estab-
lish that claims 27, 28, and 32–35 are unpatentable.
    We affirm the Board’s determination that claims 27,
28, and 32–35 are not unpatentable over the instituted
grounds. We remand, however, for the Board to consider
whether non-instituted claims 17–26 and 29–31 are un-
patentable and whether claims 27, 28, and 32–35 are un-
patentable based on the non-instituted grounds.
                              I
                             A
    Gamon’s ’111 patent relates generally to “dispenser
racks and displays,” and in particular, to “a compact, easy
to assemble, easy to load and unload multiple chute dis-
penser with an integrated display.” ’111 patent col. 1 ll.
15–18. Claim 27, the only instituted independent claim
that was not canceled by Gamon, recites:
    27. A display rack comprising:
    [1] a plurality of generally cylindrical products all
    having substantially equal diameters and heights;
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                   3



   [2] a pair of laterally spaced vertical panels;
   [3] first and second product support structures sup-
   ported between said panels and defining respec-
   tively first and second chutes configured for the
   products to pass therethrough,
   [4] each chute having a respective forward-facing
   product loading opening in a generally vertically
   disposed forward side of the display rack and con-
   figured to receive the products loaded into the
   chutes through the forward side, and
   [5] a respective dispensing end below the product
   loading opening such that the cylindrical products
   when placed in the product loading opening pro-
   ceed by force of gravity through the associated
   chute to the dispensing end;
   [6] the loading opening and dispensing end of the
   second chute being situated between the loading
   opening and dispensing end of the first chute;
   [7] wherein the chutes each have a stop structure
   supported adjacent the respective dispensing end
   and blocking movement of the products in the
   chute beyond said stop structure such that the
   products must be elevated above the stop structure
   to be removed from the chute; and
   [8] wherein the stop structure of the first chute is
   located at a horizontal distance forward of, and at
   a vertical distance lower than, the stop structure of
   the second chute such that when a user removes
   one of the products against said stop structure of
   the first chute, the product must be lifted vertically
   out of the first chute to a withdrawal height
   wherein the product is at least partly horizontally
   in front of the stop structure of the second chute;
4               CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




    [9] wherein the horizontal distance that the stop
    structure of the second chute is offset rearwardly
    from the stop structure of the first chute is suffi-
    cient that one of the products removed by a user
    from the rack can be replaced on the rack and sup-
    ported by resting directly on a rearward portion of
    a forwardmost product in the first chute; and
    [10] said panels having a forward edge portion ex-
    tending vertically adjacent the loading openings of
    the chutes, the forward edge portion defining a
    rearward recess therein adjacent the dispensing
    ends extending a rearward distance toward the
    stop structure of the second chute at least a diam-
    eter of the products and exposing at least a portion
    of a generally circular end surface of the forward-
    most product in the first chute, and
    [11] at least a portion of a generally circular end
    portion of the replaced product when resting
    thereon.
Id. at claim 27 (limitations identified by bracketed num-
bers provided by the Board).
    Figure 3A is shown below:
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                   5



The specification explains that “panel 10 includes at least
one set of rails 20 which are formed as ribs extending nor-
mal to a side 12 of the panel 10 to cooperatively define a
plurality of chutes 22, 24 for product which have a boustro-
phedonic or C-shaped configuration.” Id. at col. 4 ll. 19–22.
“The chutes 22, 24 are defined between adjacent pairs of
panels 10 and are of a width slightly greater than the width
of products 90 and which allow the products to be stored
and dispensed therefrom.” Id. at col. 5 ll. 13–17.
     Figure 6A shows “a side view of both a display module
with a loading magazine in a loading position.” Id. at col.
2 ll. 26–28.




“The product 90 is loaded into the chutes 22, 24.” Id. at col.
6 ll. 52–53. “The replace stall 110 is further defined as an
area in which a product 90 may be replaced if the consumer
decides not to purchase.” Id. at col. 7 ll. 52–54. Figure 6A
illustrates a product in the replace stall, indicating that “a
consumer has already replaced a product 90 which was not
purchased.” Id. at col. 7 ll. 55–56, Fig. 6A.
6               CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




                             B
    Campbell filed an IPR petition challenging claims 1–35
of the ’111 patent based on nine grounds. 1 The Board in-
stituted review on the following three grounds: (1) claims
1–16 as obvious over U.S. Patent Application Publication
No. 2004/0011751 (“the ’751 publication”) and U.S. Patent
No. 4,105,126 (“Deffner”); (2) claims 27, 28, 33, and 34 as
obvious over U.S. Patent No. 2,382,191 (“Weichselbaum”)
and European Patent Application Publication No. 0490693
(“Nesso”); and (3) claims 32 and 35 as obvious over Weich-
selbaum, Nesso, and U.S. Patent No. 3,395,809 (“Mellion”).
Campbell Soup Co. v. Gamon Plus, Inc., No. IPR2017-
00087, Paper 12, at 52 (P.T.A.B. Apr. 21, 2017) (“Institution
Decision”). The Board did not institute review of claims
17–26 or 29–31 based on any ground and did not institute
review of claims 27, 28, 33, and 34 based on an additional
ground of obviousness in view of Weichselbaum, Nesso, and
U.S. Patent No. 3,304,141 (“Rogers”) or claims 32 and 35
based on an additional ground of obviousness in view of
Weichselbaum, Nesso, Mellion, and Rogers. See id.
    In its patent owner response, Gamon moved to cancel
claims 1–16 and argued that Campbell failed to meet its
burden of proving that claims 27, 28, and 32–35 were un-
patentable as obvious over the instituted grounds.
J.A. 320–21.
    In its final written decision, the Board granted
Gamon’s request to cancel claims 1–16. Campbell Soup Co.
v. Gamon Plus, Inc., No. IPR2017-00087, Paper 75, at 71



    1   The Board identified eighteen unique grounds be-
cause many of Campbell’s nine numbered grounds included
several alternative combinations of references. Institution
Decision, at 5–6 & n.3; see also Campbell Soup Co. v.
Gamon Plus, Inc., No. IPR2017-00087, Paper 2, at ii–iv
(P.T.A.B. Oct. 14, 2016) (“Petition”).
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                 7



(P.T.A.B. May 2, 2018) (“Final Written Decision”). The
Board also held that Campbell failed to establish by a pre-
ponderance of the evidence that claims 27, 28, and 32–35
were unpatentable as obvious based on the instituted
grounds. Id. at 72.
    The Board’s decision rested on four bases, each of
which independently supports the conclusion that Camp-
bell failed to establish that claims 27, 28, and 32–35 were
unpatentable over the instituted grounds.
    First, the Board considered and rejected Campbell’s
proposed motivations to combine Weichselbaum and
Nesso. See Final Written Decision, at 28–37. The Board
focused on Campbell’s two specific rationales to modify
Weichselbaum to include the second chute of Nesso: (1) to
allow for two different canned products to be dispensed;
and (2) to increase the capacity of the dispenser using
roughly the same amount of shelf space. Id. at 30. The
Board found neither persuasive, stating that “[u]ltimately,
Petitioner presents two very weak reasons based on un-
stated and unexplained factual assumptions in support of
its view that one of ordinary skill in the art would have
been prompted to modify Weichselbaum.” Id. at 36. The
Board elaborated that Campbell “fail[ed] to provide suffi-
cient clarity regarding the specific modifications to Weich-
selbaum, fail[ed] to provide a sufficient reason with
rational underpinning as to why and how one of ordinary
skill in the art would have modified Weichselbaum in light
of Nesso, and appears, on this record, to engage in an im-
permissible exercise of hindsight reconstruction to make
out a reason to combine the applied references in the man-
ner claimed.” Id. at 36–37.
    Second, the Board held that the asserted prior art ref-
erences did not teach limitation [9], which recites “wherein
the horizontal distance that the stop structure of the sec-
ond chute is offset rearwardly from the stop structure of
the first chute is sufficient that one of the products
8               CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




removed by a user from the rack can be replaced on the
rack and supported by resting directly on a rearward por-
tion of a forwardmost product in the first chute.” Id. at 37–
46. The Board began by determining that, without modifi-
cation, “Weichselbaum’s display and cans do not satisfy the
language of limitation [9] because a replaced can would not
rest on a rearward portion of a forwardmost product in the
first chute.” Id. at 39. The Board then analyzed Campbell’s
proposed modification of changing the size of the cans of
Weichselbaum but found that “the most reasonable inter-
pretation of Weichselbaum is that one would modify the de-
vice size in proportion to changes in the can size.” Id. at
42. The Board concluded that “just as Weichselbaum, in
its unmodified form fails to teach limitation [9] of claim 27,
a proportionally scaled down version of Weichselbaum (dis-
play and cans) would similarly fail to teach limitation [9].”
Id.
     Third, the Board held that the asserted prior art refer-
ences did not teach limitations [10] and [11]. Id. at 46–55.
After analyzing the parties’ competing positions and anno-
tated figures, the Board was “not persuaded that either
parties’ position [was] completely correct.” Id. at 54. On
limitation [10], the Board determined that “[b]ased on the
full record, Weichselbaum fails to teach the recited forward
edge portion extending vertically adjacent the loading
openings of the chutes, defining a rearward recess extend-
ing a rearward distance toward the stop structure of the
second chute.” Id. On limitations [10] and [11], the Board
noted that Campbell’s arguments relied on “using smaller
cans than those taught by Weichselbaum.” Id. at 55. The
Board rejected these arguments for the same reasons it
gave when addressing limitation [9]—that Campbell
“fail[ed] to direct us to a persuasive reason why a person of
ordinary skill in the art would have reduced the size of the
can, but not the size of the display device, in Weichsel-
baum.” Id.
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                   9



    Fourth and finally, the Board addressed secondary con-
siderations, id. at 58–65, and determined that “Patent
Owner’s evidence of non-obviousness outweighs Peti-
tioner’s evidence of obviousness,” id. at 65.
    The Board therefore held that Campbell failed to
demonstrate by a preponderance of the evidence that
claims 27, 28, and 32–35 were unpatentable as obvious. Id.
at 65, 72.
   Campbell timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(4)(A).
                              II
                              A
    Obviousness is a question of law based on underlying
factual determinations. Belden Inc. v. Berk-Tek LLC, 805
F.3d 1064, 1073 (Fed. Cir. 2015). We review the Board’s
ultimate obviousness determination de novo and underly-
ing factual findings for substantial evidence. Harmonic
Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed. Cir.
2016). Substantial evidence is “more than a mere scintilla”
and means “‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’” Biestek
v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
                              B
     We begin with limitation [9] of claim 27, which recites
“wherein the horizontal distance that the stop structure of
the second chute is offset rearwardly from the stop struc-
ture of the first chute is sufficient that one of the products
removed by a user from the rack can be replaced on the
rack and supported by resting directly on a rearward por-
tion of a forwardmost product in the first chute.” ’111 pa-
tent at claim 27. This feature allows the customer to
replace a product that they decide not to purchase. Id. at
col. 7 ll. 52–56, Fig. 6A. The Board determined that this
10               CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




limitation was not satisfied by Weichselbaum as-is or as-
modified.
     The Board first found that Weichselbaum without mod-
ification did not satisfy limitation [9]. See Final Written
Decision, at 39 & n.20. (“Weichselbaum’s display and cans
do not satisfy the language of limitation [9] because a re-
placed can would not rest on a rearward portion of a for-
wardmost product in the first chute.”). The Board provided
the following annotated figure of Weichselbaum and ex-
plained that “a replaced can (shown in yellow) does not rest
directly on a rearward portion of a forwardmost product in
the first (lower) chute” and would therefore fall off. Id. at
43.




Id. Campbell does not challenge the Board’s determination
that Weichselbaum unmodified (i.e., if the size of the device
and cans are unchanged) does not satisfy limitation [9].
    The Board’s analysis then turned to Campbell’s pro-
posed modification of reducing the size of the cans used in
the Weichselbaum dispenser—specifically that “‘[i]t would
be obvious . . . that if slightly smaller cans were used in the
Weichselbaum dispenser, the replaced can would rest on
the rearward portion of the forwardmost can.’” Id. at 38
(quoting Petition, at 35). The Board acknowledged that it
had preliminarily adopted this view in the institution
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                 11



decision based on the record available at that time. See id.
at 40 (explaining that in the institution decision the Board
“cited to a statement in Weichselbaum that appeared to
provide support for Petitioner’s modification to Weichsel-
baum’s can size. In particular, we commented that ‘Weich-
selbaum contemplates varying the size of the display to
accommodate differently sized cans.’” (quoting Institution
Decision, at 38 n.16 (citing Weichselbaum at col. 4 ll. 29–
32))).
     In the final written decision, the Board reconsidered
the disclosure in Weichselbaum that “[o]bviously, the de-
vice may be made of any desired type of material or in any
desired size to accommodate varying sizes of cans to facili-
tate the dispensing thereof.” Weichselbaum at col. 4 ll. 29–
32. With the benefit of the full record developed through-
out the IPR proceeding, the Board determined that the dis-
closure of Weichselbaum is directed to altering the size of
the entire display device to accommodate cans of different
sizes. See Final Written Decision, at 41–42. The Board ex-
plained that “the most reasonable interpretation of Weich-
selbaum is that one would modify the device size in
proportion to changes in the can size.” Id. at 42. In other
words, reducing or increasing the size of the can would re-
sult in proportionally reducing or increasing the size of the
device. The Board therefore concluded that “just as Weich-
selbaum, in its unmodified form fails to teach limitation [9]
of claim 27, a proportionally scaled down version of Weich-
selbaum (display and cans) would similarly fail to teach
limitation [9].” Id.
    Campbell argues on appeal that “the dispenser claimed
in Weichselbaum—without any modification to the struc-
ture of the device—is capable of the functionality described
in limitation [9] when Weichselbaum is used with cans
smaller than those shown for illustrative purposes in its
figures.” Appellants’ Br. 31 (emphasis in original). In
other words, Campbell argues that limitation [9] is satis-
fied by reducing the size of the cans but without modifying
12              CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




size of the Weichselbaum device. Campbell repeatedly ar-
gues that “no modification of the Weichselbaum device is
needed.” See Appellants’ Br. 31–34 & n.12 (second empha-
sis added); Reply Br. 3. But changing the size of the cans
used in the Weichselbaum device is a modification of the
Weichselbaum reference.
     The Board’s determination that modifying the size of
the cans used in Weichselbaum would result in a propor-
tional modification to the size of the device is supported by
substantial evidence. See Final Written Decision, at 39–46.
For example, Weichselbaum itself states that “[o]bviously,
the device may be made of any desired type of material or
in any desired size to accommodate varying sizes of cans to
facilitate the dispensing thereof.” Weichselbaum at col. 4
ll. 29–32. This teaching of Weichselbaum is “‘such relevant
evidence as a reasonable mind might accept as adequate to
support’” the Board’s conclusion that one of ordinary skill
in the art following Weichselbaum would use a proportion-
ally smaller display when using a smaller can. See Biestek,
139 S. Ct. at 1154 (quoting Consol. Edison, 305 U.S. at
229); Final Written Decision, at 42.
     We do not find any error in the Board changing its un-
derstanding of the teachings of Weichselbaum from the in-
stitution decision to the final written decision. “[T]he
Board is not bound by any findings made in its Institution
Decision. At that point, the Board is considering the mat-
ter preliminarily without the benefit of a full record. The
Board is free to change its view of the merits after further
development of the record, and should do so if convinced its
initial inclinations were wrong.” Trivascular, Inc. v. Sam-
uels, 812 F.3d 1056, 1068 (Fed. Cir. 2016). This is exactly
what the Board did here, explaining that “[w]e recognize
now that our initial determination, made without the ben-
efit of a full trial record, was based on a misunderstanding
of Weichselbaum.” Final Written Decision, at 42; see also
id. at 43–44 (“[W]e failed to appreciate the nuances de-
scribed herein when rendering our Institution Decision.
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                 13



Nonetheless, we take this opportunity to correct our error.”
(footnote omitted)).
                             C
    For the above reasons, we hold that substantial evi-
dence supports the Board’s determination that the prior art
does not teach limitation [9] of claim 27. We also conclude
that the Board’s findings regarding secondary considera-
tions are supported by substantial evidence. This is suffi-
cient to affirm the Board’s final written decision that claim
27 and claims 28 and 32–35, which depend from claim 27,
were not proven to be unpatentable as obvious. We need
not reach the remaining bases for the Board’s decision—
including the Board’s determination that the prior art also
does not teach limitations [10] and [11] of claim 27 or the
Board’s determination that there was no motivation to
combine Weichselbaum and Nesso.
                             III
     In light of the Supreme Court’s decision in SAS Insti-
tute, Inc. v. Iancu, 138 S. Ct. 1348 (2018), Campbell chal-
lenges the Board’s decision to institute review on some, but
not all, of the claims of the ’111 patent and some, but not
all, of the grounds raised in its petition. Campbell requests
that we remand to the Board so that it may consider the
non-instituted claims and grounds. Appellants’ Br. 61–62;
Reply Br. 15–17. Gamon contends that Campbell waived
its argument for remand pursuant to SAS and that the
Board’s failure to institute on all challenged claims and
grounds was harmless error. Appellee’s Br. 56–65.
     On the issue of waiver, Gamon first argues that Camp-
bell waived its right to a remand pursuant to SAS for “fail-
ure to raise SAS-based objections at the PTAB level.”
Appellee’s Br. 59–60. However, as Gamon concedes, SAS
was decided four days after the final written decision in
this case. Gamon then suggests that Campbell should have
filed a request for reconsideration with the Board for
14              CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.




institution of the non-instituted claims and grounds after
SAS was decided. Id. at 60. Gamon cites no authority for
the proposition that Campbell was required to file a re-
quest for reconsideration based on SAS, and we have not
required filing a request for reconsideration to preserve a
SAS-based request for remand. Next, Gamon argues that
Campbell waived its request for a remand pursuant to SAS
by waiting to raise it in its opening brief rather than filing
a motion before the merits briefing in this appeal. Id. at
61–62. While we have remanded non-instituted claims and
grounds pursuant to SAS based on requests made in mo-
tions, we have not stated that this is the only mechanism
to request SAS-based remand. Campbell properly pre-
served this argument by requesting remand pursuant to
SAS in its opening brief. See Appellants’ Br. 61–62.
     Gamon also argues that the Board’s failure to institute
all of the challenged claims and grounds was harmless er-
ror because the final written decision “resolve[d] all issues
of the non-instituted grounds or the non-instituted claims.”
See Appellee’s Br. 62–64. However, the Board did not in-
stitute review of claims 17–26 or 29–31 based on any
ground, so the Board has not resolved the issue of the pa-
tentability of these claims. And while the Board instituted
review of claims 27, 28, and 32–35 based on some grounds,
it declined to institute review based on all grounds. Fol-
lowing SAS, we have remanded to the Board to consider
non-instituted claims and grounds. See, e.g., Adidas AG v.
Nike, Inc., 894 F.3d 1256, 1257 (Fed. Cir. 2018) (remanding
non-instituted grounds for consideration by the Board); see
also BioDelivery Scis. Int’l, Inc. v. Aquestive Therapeutics,
Inc., 898 F.3d 1205, 1208 (Fed. Cir. 2018) (“Post-SAS cases
have held that it is appropriate to remand to the PTAB to
consider non-instituted claims as well as non-instituted
grounds.”) (collecting cases). Remand is appropriate for the
Board to address the non-instituted claims and grounds in
Campbell’s petition.
CAMPBELL SOUP COMPANY v. GAMON PLUS, INC.                  15



                             IV
    Because substantial evidence supports the Board’s
findings regarding secondary considerations and that lim-
itation [9] of claim 27 is not taught by the prior art, we af-
firm the Board’s determination that claims 27, 28, and 32–
35 of the ’111 patent are not unpatentable over the insti-
tuted grounds. We remand, however, for the Board to con-
sider whether non-instituted claims 17–26 and 29–31 are
unpatentable and whether claims 27, 28, 32–35 are un-
patentable based on the non-instituted grounds.
             AFFIRMED AND REMANDED
                           COSTS
    Costs to Gamon.